EXHIBIT 10.3

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is made as of January 1, 2003
(the “Effective Date”) by and between Prentiss Properties Acquisition Partners,
L.P., a Delaware limited partnership (“Purchaser”), and Ampulla, LLC, a Texas
limited liability company (the “Seller”).

 

WHEREAS, the Seller owns all of the outstanding voting capital stock, consisting
of 20 Class A Shares (the “Shares”) of Prentiss Properties Resources, Inc., a
Delaware corporation (the “Company”).

 

WHEREAS, the Seller desires to sell to Purchaser, and the Purchaser desires to
purchase from the Seller, all of the Shares on the terms and subject to the
conditions contained herein.

 

NOW THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, the parties hereto agree as follows:

 

1. Sale and Purchase of the Shares. The Seller hereby sells, delivers and
transfers to the Purchaser, and the Purchaser purchases and acquires from the
Seller, all right, title and interest in and to the Shares in consideration of
the sum of Sixty Six Thousand Nine Hundred Six Dollars and Ninety Nine Cents
($66,906.99) (the “Purchase Price”) paid by wire transfer of immediately
available funds.

 

2. Closing Deliveries. In order to effectuate the transfer of the Shares, (a)
the Seller will deliver to the Purchaser all original stock certificates
evidencing the Shares, duly endorsed or accompanied by appropriate stock powers
on the Effective Date, and (b) the Purchaser will deliver to the Seller the
Purchase Price in the manner contemplated in Section 1 hereof on the Effective
Date. The deliveries set forth above shall be considered to have taken place
simultaneously, and no delivery shall be deemed to have been completed until all
other deliveries have been completed.

 

3. Representations and Warranties of the Seller. The Seller represents and
warrants to the Purchaser as follows:

 

3.1. Ownership. The Seller is the record and beneficial owner of the Shares,
free and clear of all liens, security interests, pledges, claims, liabilities
and restrictions of any nature whatsoever.

 

3.2. Title to Shares. The Purchaser shall acquire good and marketable title to
such Shares being purchased by such Purchaser from the Seller free and clear of
any liens, security interests, encumbrances and restrictions of any nature
whatsoever, except for restrictions imposed by applicable federal and state
securities laws.

 

3.3. Organization and Authority. The Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Texas and has all requisite limited liability company power and authority to
enter into and perform this Agreement

 

1



--------------------------------------------------------------------------------

and to carry out the transactions contemplated by this Agreement. The execution,
delivery and performance by the Seller of this Agreement and the consummation of
the transactions contemplated hereby by the Seller have been duly authorized by
all necessary company action on the part of the Seller. This Agreement has been
duly executed and delivered by the Seller and is a valid and binding obligation
of the Seller enforceable against the Seller in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws relating to or affecting creditors’
rights generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in law or in equity).

 

3.4. No Conflicts. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated by this Agreement do not and
will not conflict with or result in any breach of any terms, conditions or
provisions of, or constitute a default, under (a) the Seller’s Articles of
Organization or regulations (each as amended to date and presently in effect),
(b) any agreement or other instrument to which the Seller is a party or by which
it or any of its properties is bound and which conflict, breach or default would
have a material adverse effect upon the Seller, its assets, properties, business
or condition (financial or otherwise) or (c) any decree, judgment, order,
statute, rule or regulation applicable to the Seller.

 

3.5. No Consents. No consent, approval, order, authorization or waiver from,
notice to or declaration, registration or filing with any governmental authority
or any other person is necessary in connection with the execution, delivery and
performance by the Seller of this Agreement or the consummation of the
transactions contemplated hereby.

 

4. Representations and Warranties of the Purchaser. The Purchaser represents and
warrants to the Seller as follows:

 

4.1. Authority. This Agreement has been duly executed and delivered by the
Purchaser and is a valid and binding obligation of the Purchaser enforceable
against the Purchaser in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless of whether such enforceability
is considered in a proceeding in law or in equity).

 

4.2. No Conflicts. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated by this Agreement do not and
will not conflict with or result in any breach of any of the terms, conditions
or provisions of, or constitute a default under (a) the Purchaser’s Certificate
of Limited Partnership or its Agreement of Limited Partnership (each as amended
to date and presently in effect), (b) any agreement or other instrument to which
the Purchaser is party or by which it or any of its properties is bound and
which conflict, breach or default would have a material adverse effect upon the
Purchaser, its assets, properties, business or condition (financial or
otherwise) or (c) any decree, judgment, order, statute, rule or regulation
applicable to the Purchaser.

 

4.3. No Consents. No consent, approval, order, authorization or waiver from,
notice to or declaration, registration or filing with any governmental authority
or any other

 

2



--------------------------------------------------------------------------------

person is necessary in connection with the execution, delivery and performance
by the Purchaser of this Agreement or the consummation of the transactions
contemplated hereby.

 

4.4. Access to Information. The Purchaser has received or has had full access to
all the information it considers necessary or appropriate to make an informed
decision with respect to the Shares to be purchased by such Purchaser under this
Agreement. The Purchaser has had an opportunity to ask questions and receive
answers from the Company and the Seller regarding the terms and conditions of
the purchase of the Shares and to obtain additional information (to the extent
the Company or the Seller possessed such information or could acquire it without
unreasonable effort or expense) necessary to verify any information furnished to
such Purchaser or to which such Purchaser has had access.

 

4.5. Investment Representations. The Purchaser understands that the Shares have
not been registered under the Securities Act of 1933, as amended. The Purchaser
is acquiring the Shares for investment purposes only and is not purchasing the
Shares with a view to the sale or distribution of any part thereof. The
Purchaser has made such investigation into the Company that Purchaser considers
necessary and appropriate to its purchase of the Shares, is capable of
evaluating the merits and risks of its purchase of the Shares, and is relying
solely upon such investigation and not upon any representation or warranty made
by Seller or the Company, other than the representations and warranties
specifically made in this Agreement. The Purchaser is an “accredited investor,”
as such term is defined Rule 501(a) under the Securities Act of 1933.

 

5. Miscellaneous.

 

5.1. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes any and all
prior written or oral communications and agreements, and all contemporaneous
oral communications among the parties concerning the subject matter hereof.

 

5.2. Amendments. No provision of this Agreement may be amended, changed or
modified in any manner, orally or otherwise, except by an instrument in writing
signed by the parties affected by such provision.

 

5.3. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective beneficiaries, heirs, executors,
administrators, successors and assigns. No party shall in any manner assign any
of its rights or obligations under this Agreement without the prior written
consent of the other party.

 

5.4. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAW OF ANY JURISDICTION.

 

5.5. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

3



--------------------------------------------------------------------------------

5.6. Survival of Representations and Warranties. All representations and
warranties contained herein shall survive the execution and delivery of this
Agreement and the Effective Date, regardless of any investigation at any time
made by or on behalf of any party hereto.

 

5.7. Further Assurances. At the Closing and thereafter, from time to time and
without additional consideration, the Seller and the Purchaser, as the case may
be, shall execute and deliver, or cause to be executed and delivered, such
additional or further transfers, assignments, endorsements, consents and other
instruments as the Purchaser or the Seller, as the case may be, may reasonably
request for the purpose of effectively carrying out the transactions
contemplated by this Agreement.

 

5.8 Arm’s Length Negotiations. Each party herein expressly represents and
warrants to all other parties hereto that (a) before executing this Agreement,
said party has fully informed itself of the terms, contents, conditions, and
effects of this Agreement; (b) said party has relied solely and completely upon
its own judgment in executing this Agreement; (c) said party has had the
opportunity to seek and has obtained the advice of counsel before executing this
Agreement; (d) said party has acted voluntarily and of its own free will in
executing this Agreement; (e) said party is not acting under duress, whether
economic or physical, in executing this Agreement; and (f) this Agreement is the
result of arm’s length negotiations conducted by and among the parties.

 

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

SELLER: AMPULLA, L.L.C.

By:

 

/s/    MICHAEL V. PRENTISS        

--------------------------------------------------------------------------------

   

Michael V. Prentiss

Sole Member

 

PURCHASER:

PRENTISS PROPERTIES ACQUISITON PARTNERS, L.P.,

a Delaware limited partnership

By:

 

PRENTISS PROPERTIES I, INC.

its general partner

By:

 

/s/    THOMAS F. AUGUST        

--------------------------------------------------------------------------------

   

Thomas F. August

President and CEO

 

Signature Page to Stock Purchase Agreement